DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 22 April 2021, has been reviewed and entered.  Claims 1, 3-6, 8-10, 13 are amended, claims 14-17 are added, and claims 2, 7 are canceled, leaving claims 1, 3-6, and 8-17 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered but they are not persuasive.
Applicant argues Wayne’s 12 is not equivalent to the claimed display segment (Remarks page 9).  This is not commensurate with the rejection, which does not rely on Wayne to teach a display segment.  Richards discloses a display segment having a fastener, and Wayne teaches a second fastener.  One of ordinary skill would find it obvious to provide Richards’ display segment and fastener with an additional fastener, as set forth in the rejections below.
In light of the above, the rejection is believed to be proper.
.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, the recitation “through which the first coin… is viewed” appears to be a method step, which would render the claim indefinite.  Examiner suggests making the recitation a proper functional recitation, e.g., by replacing “is viewed” with –is viewable—or –may be viewed--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 6, the recitation “through which the coin… is viewed” appears a method step, which would render the claim indefinite.  Additionally, the coin, etc. has not been structurally recited, and this recitation appears to be positively structurally reciting the coin, which further renders the claim indefinite.  Examiner suggests making the recitation a proper functional recitation, e.g., by replacing “is viewed” with –is viewable—or –may be viewed--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rendered indefinite because the scope of the claim cannot be ascertained.  The claim is set up like an independent claim (“a neckwear comprising:”) but refers to the interchangeable display segment of claim 1, which suggests it depends from claim 1.  It cannot be determined how much of the structure of claim 1 is imported into claim 14.  For example, is only the interchangeable display segment of claim 1 included in claim 14, or is the other structure of claim 1 also included in claim 14?
Claim 15 is rendered indefinite because the scope of the claim cannot be ascertained.  The claim is set up like an independent claim (“a neckwear comprising:”) but refers to the interchangeable display segment of claim 6, which suggests it depends from claim 6.  It cannot be determined how much of the structure of claim 6 is imported into claim 15.  For example, is only the interchangeable display segment of claim 6 included in claim 15, or is the other structure of claim 6 also included in claim 15?
Claims 16 and 17 are rejected for depending from rejected claims 14 and 15.  All of the claims are interpreted as best understood.
	Claims 14 and 15 are rendered indefinite by the recitation “a neckwear” because claims 14 and 15 may depend from claims 1 and 6 which also recite a neckwear, and it 
Claims 14 and 15 recite the limitation "the other display segment" in their respective third lines.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 recites “a second coin…” which renders the claim indefinite because there is no corresponding first coin.
Claim 14 recites the limitation "the first coin…" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first display insert" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 recites the limitation "the neckband module" in their respective third lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

Claim(s) 6, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 3430829 A, hereinafter, “Wilson”).

As to claim 6, Wilson discloses an interchangeable display segment to connect to a neckwear (container, title, intended to connect/ attach to wearing apparel as disclosed in col 1 line 20-25 and capable of connecting/ attaching to wearing apparel such as neckwear), the interchangeable display segment configured for housing a first display 
the first display insert for displaying the coin, medal or bullion bar (18); a compartment to secure the first display insert (occupied by 17 and 18 in figs 1 and 2); one or two display windows through which the coin, medal or bullion bar is viewed (“cover 12 may be formed of a clear transparent plastic material… includes lens 16,” col 1 line 60-70), the one or two display windows provided at the front of the interchangeable display segment or at the front and rear of the interchangeable display segment (16 is considered to be the front) a first fastener or fastener member (23 is a first fastener member); and a second fastener or fastener member (26 is a second fastener member), wherein the first fastener or fastener member is configured to directly connect without a key or tool the interchangeable display segment to a second fastener or fastener member of a first neckwear panel component of the neckwear (23 is capable of directly connecting to a second fastener such as 26 or one similar to 26), and the second fastener or fastener member of the interchangeable display segment is configured to directly connect without a key or tool the interchangeable display segment to a first fastener or fastener member of a second neckwear panel component of the neckwear (26 is capable of directly connecting to a first fastener such as 23 or one similar to 23), each of the first neckwear panel component and the second neckwear panel component selected from the group consisting of: a neckband module; another display segment; and a torso segment (capable of being a “module” or “segment”).  



As to claim 10, Wilson discloses the interchangeable display segment of claim 6, wherein the first display insert comprises a coin holder, coin capsule or bullion bar holder (18 holds coins 17).  

As to claim 11, Wilson discloses the interchangeable display segment of claim 10, wherein the coin holder, coin capsule or bullion bar holder contains a coin (17), medal or bullion bar.  

As to claim 13, Wilson discloses the interchangeable display segment of claim 8, wherein the coin, medal or bullion bar is a member of a set or series of coins, medals or bullion bars (fig 1 shows two coins 17 and col 2 line 5 uses coins in the plural, so there are necessarily at least two coins, such that each coin is a member of a set of two coins).

Claim Rejections - 35 USC § 103

Claims 1, 5, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 4,165,573) in view of Wayne (US 4,265,098).


the first coin, medal or bullion bar (coin 12);
a compartment to secure the first coin, medal or bullion bar (occupied by coin 12 in fig 3);
one or two display windows through which the first coin, medal or bullion bar is viewed (opening 24 for permitting a coin… to be visually observed, col 2 line 55-60), the one or two display windows provided at the front of the interchangeable display segment or at the front and rear of the interchangeable display segment (when Richards fig 1 is interpreted as the front view);
a first fastener or fastener member (loop 36 fastens the coin holder to the chain and so is considered to be a fastener or fastener member), wherein the first fastener or fastener member is configured to directly connect without a key or tool the interchangeable display segment to a second fastener or fastener member of a first neckwear panel component of the neckwear (capable of directly connecting and intended to directly connect, such as to 38 as shown in fig 1, and further, Richards does not disclose a key or tool).
Richards does not disclose a second fastener or fastener member, and the second fastener or fastener member of the interchangeable display segment is 
One of ordinary skill would recognize that providing Richards with an additional fastener/ loop 36, for example positioned opposite the first fastener on the bottom corner of 14, is a known configuration for a pendant such as Richards’ that would allow the pendant to be worn horizontally or to be worn vertically with an additional pendant fastened thereto.
Wayne teaches a similar interchangeable display segment (12) including a first fastener or fastener member (one of 11 or 13); and a second fastener or fastener member (the other of 11 or 13), wherein the first fastener or fastener member is configured to directly connect without a key or tool the interchangeable display segment to a second fastener or fastener member of a first neckwear panel component of the neckwear (capable of directly connecting and intended to directly connect such as to 10 as shown in fig 1 or 18a as shown in fig 3, and further, Wayne does not disclose a key or tool), and the second fastener or fastener member of the interchangeable display segment is configured to directly connect the interchangeable display segment to a first fastener or fastener member of a second neckwear panel component of the neckwear (capable of directly connecting and intended to directly connect such as to 10 as shown in fig 1 or 18a as shown in fig 3), each of the first neckwear panel component and the second neckwear panel component selected from the group consisting of: a neckband 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the Richards segment/ backing member 14 with a second fastener or fastener member/ loop 36 opposite the first fastener or fastener member/ loop 36, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the Richards segment/ backing member 14 with a second fastener or fastener member/ loop 36 opposite the first fastener or fastener member/ loop 36 such as taught by Wayne, for the purpose of enabling a pendant to be removably placed thereon (Wayne col 1 line 50-55).

As to claim 5, Richards as modified discloses the interchangeable display segment of claim 1, wherein the first coin, medal or bullion bar is a member of a set or series of coins, medals or bullion bars (Richards col 1 line 5-10, 25-30, col 4 line 1-10).  

As to claim 14, as best understood, Richards as modified discloses a neckwear (fig 1) comprising: the interchangeable display segment of claim 1 (fig 2).
Richards does not disclose the other display segment, the other display segment housing and displaying a second coin, medal or bullion bar; wherein the first coin, medal 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “the other display segment, the other display segment housing and displaying a second coin, medal or bullion bar; wherein the first coin, medal or bullion bar and the second coin, medal or bullion bar are intra-changeable coins, medals or bullion bars,” since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “the other display segment, the other display segment housing and displaying a second coin, medal or bullion bar; wherein the first coin, medal or bullion bar and the second coin, medal or bullion bar are intra-changeable coins, medals or bullion bars,” for the purpose of providing the ability to change the segment to coordinate with the wearer’s clothing or to provide a second segment so that the first and second segments can be worn as a pair, for to provide a second segment to display a second coin.

As to claim 16, Richards discloses the neckwear of claim 14, further comprising: a neckband (chain 38), but does not disclose the neckband module; wherein the neckband module is fastened to the neckband and to the interchangeable display segment.
It is noted that the neckband module does not have any structure in the claim, nor does the term “neckband module” lend any inherent structure.  Furthermore, the 
Richards discloses a chain to be worn about the neck as a necklace (col 3 line 50-55).  One of ordinary skill would recognize that neck chains and necklaces typically comprise clasps so that the chain can be opened and closed about the neck.  Without any limiting structure for the “neckband module,” the clasp of a chain would be considered a neckband module.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the chain of Richards with a neckband module (clasp) for the purpose of allowing the chain to be opened and closed for ease of donning and doffing.  Furthermore, this would obviously result in the neckband module being fastened to the neckband and to the interchangeable display segment, because all of the component parts of the chain, clasp, and segment/ coin holder being fastened together to form a single necklace.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 4,165,573) in view of Wayne (US 4,265,098) as applied to claim 1 above, and further in view of Kramer (US 3,635,335).

As to claim 3, Richards as modified does not disclose the interchangeable display segment of claim 1, wherein the interchangeable display segment is hermetically sealed.  

Both Richards and Kramer are drawn to containing and displaying a coin (see Richards coin 12 and Kramer disk C which is a coin as disclosed in col 2 line 65-70), and one of ordinary skill would expect the beneficial functions of the Kramer hermetic seal to also benefit the Kramer coin.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the display segment of Richards with a hermetic seal for the purpose of preserving the coin from tarnishing (Kramer col 1 line 45-50).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 4,165,573) in view of Wayne (US 4,265,098) as applied to claim 1 above, and further in view of Benderly (US 6422037 B1).

As to claim 4, Richards as modified does not disclose the interchangeable display segment of claim 2, wherein the first coin, medal or bullion bar comprises gold, silver or platinum.  
Benderly teaches “gold or silver coins” in column 4 line 20-25.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin in gold or silver as taught by Benderly, since it is within the general skill of a worker in the art to select a known material on the 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin in gold or silver as taught by Benderly, for the purpose of providing a known material for a coin.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 3430829 A, hereinafter, “Wilson”) as applied to claim 8 above, and further in view of Kramer (US 3635335 A).

As to claim 9, Wilson does not disclose the interchangeable display segment is hermetically sealed.
Kramer teaches a similar segment (numismatic coin or medal display case, title), including the interchangeable display segment is hermetically sealed.
Both Wilson and Kramer are drawn to enclosing a coin in a container, with a transparent cover (Kramer transparent cover D) for viewing the coin in the container.  The only difference is that Wilson does not expressly disclose the container is hermetically sealed and Kramer does (Kramer abstract, col 2 line 1-10, 40-50, 60-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the interchangeable display segment is hermetically sealed, for the purpose of preserving the coin from tarnishing (Kramer col 2 line 65-70). 

Claims 12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 3430829 A, hereinafter, “Wilson”).

As to claim 12, Wilson does not disclose the interchangeable display segment of claim 8, wherein the coin, medal or bullion bar comprises gold, silver or platinum.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, silver or platinum, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, silver or platinum, and platinum, because gold, silver or platinum are known materials for coins, medals, and bullion bars.

As to claim 15, as best understood, Wilson does not expressly disclose a neckwear comprising: the interchangeable display segment of claim 6, and the other display segment, the other display segment housing a second display insert; 5wherein the first display insert and the second display insert are intra-changeable display inserts.
Wilson discloses wearing apparel (col 1 line 20-25), but does not disclose the wearing apparel is neckwear.  Neckwear such as neckties, which have a neckband 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the wearing apparel to be neckwear, for the purpose of aesthetics and to protect the wearer’s neck from the elements.
Regarding “the other display segment,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second identical display segment which would have all of the same structure as the interchangeable display segment to include a second display insert, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second identical display segment which would have all of the same structure as the interchangeable display segment to include a second display insert, for the purpose of carrying additional coins or other small objects.

As to claim 17, Wilson as modified discloses the neckwear of claim 15, further comprising: a neckband (see rejection of claim 15 above); and the neckband module (see “knot” in the rejection of claim 15 above); wherein the neckband module is fastened to the neckband and to the interchangeable display segment (this is the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732